Citation Nr: 1423307	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-40 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to nonservice-connected burial benefits. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran served on active duty from April 1942 to November 1945, and he passed away in July 2007.  The appellant is the Veteran's niece.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In March 2012, the appellant testified at a Board hearing at the Jackson, Mississippi, Regional Office.  A transcript of that hearing was prepared and has been included in the claims folder for review.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the pre-hearing conference and hearing, the VLJ noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2013) and that the Board can go forward on the claim based on the current record. 


FINDINGS OF FACT

1.  The Veteran died in July  2007.

2.  Approximately two years, nine months later, the appellant submitted a claim for burial benefits to VA.  In that application, she asked that she be reimbursed for funeral expenses that she had paid for her next-of-kin. 


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected burial benefits have not been met.  38 U.S.C.A. §§2302, 2303, 2304 (West 2002 & Supp. 2013); 38 C.F.R. §§3.1600-3.1610 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The Board acknowledges that VCAA notice was not initially provided to the appellant for the claim on appeal; however, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  As will be discussed below, the appellant's claim for burial benefits must be denied because she did not file a claim in a timely matter.  As such, her claim is being denied as a matter of law.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist, as the underlying law is dispositive for the claim at issue.

Background

The claims folder reveals that the Veteran, the appellant's uncle, died in July 2007.  As the Veteran's next of kin, the appellant volunteered to pay for the Veteran's cemetery plot and his funeral expenses.  The record shows that the total amount paid, or contracted for, was $4,734.00.  The Veteran was subsequently buried in August 2007.  On May 18, 2010, the appellant submitted a VA Form 21-530, Application for Burial Benefits, in which she asked for reimbursement of the $4,734.00 that she paid in funeral expenses for her uncle.  

Laws, Regulations, and Discussion

A burial allowance is payable under certain circumstances to cover some of a deceased veteran's burial, funeral, and transportation expenses.  38 U.S.C.A. §§ 2302, 2303; 38 C.F.R. § 3.1600.  If a veteran dies as a result of a service-connected disability or disabilities, a burial allowance may be paid.  38 C.F.R. § 3.1600(a) (2013).  If a veteran's death is not service-connected, payment of a burial allowance may also be made, provided one of the following four conditions is met:  (1) the deceased veteran served during a period of war and was discharged or released from active service for a disability; (2) at the time of death, the veteran was in receipt of compensation (or but for the receipt of military retired pay the veteran would have been in receipt of VA compensation); (3) at the time of death, the veteran was in receipt of pension; or (4) the veteran had an original or reopened claim pending for either pension or compensation at the time of death, and there was on the date of death sufficient evidence in the claims file to have supported an award.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b)(1), (2), (3).

An application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1600(a).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1600(f).  The two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a veteran's body to the place of burial when the veteran dies while properly hospitalized by VA, or for burial in a national cemetery.  38 C.F.R. § 3.1601(a).

Initially, the Board notes that the RO denied the appellant's claim for nonservice-connected burial benefits because her application for burial benefits was received in July 2010, more than two years after the Veteran's burial.  At her Travel Board hearing, the appellant acknowledges that she did not submit a claim within two years after the Veteran's burial.

In the instant case, the appellant has not claimed that the Veteran's cause of death was related to service.  The claim has been pursued and developed as a claim for nonservice-connected burial benefits.  Indeed, a search of the paper claims file, Virtual VA file, VBMS file, and VACOLS, using both the Veteran's identifying information and the appellant's, reveals no indication that service connection was in effect for the cause of the Veteran's death or for any condition.  Therefore, the provisions relating to service-connected burial allowance are inapplicable.  See 38 C.F.R. § 3.1600(a) (2013).

The appellant's 2010 claim for nonservice-connected burial benefits was not timely filed.  Specifically, the Veteran died in July 2007 and was buried shortly thereafter.  The claims folder does not contain a timely claim for burial benefits received by VA within two years after the Veteran's burial.  The appellant did not file a claim for burial benefits until May 2010, which was approximately two years, nine months after the Veteran's burial.

In summary, entitlement to burial benefits is strictly prefaced on specific statutory and regulatory conditions.  The Board finds that such conditions have not been met in this case.  The appellant failed to file a timely request for burial benefits, and thus, such benefits are not warranted.  The Board is cognizant of the appellant's admirable conduct in providing care for the Veteran in his old age, and she should be commended for doing so.  Unfortunately, the Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998).  In such a case, where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to nonservice-connected burial benefits is denied.   



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


